Cite as 2017 Ark. App. 357


                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                         CV-16-273
                                       No.



                                                 Opinion Delivered: May   31, 2017

F. DAVID CHAMBERS AND MICHELLE APPEAL FROM THE BRADLEY
CHAMBERS                        COUNTY CIRCUIT COURT
                     APPELLANTS [NO. 06CV-12-59]

V.
                                                 HONORABLE DON GLOVER,
KENNETH MCDOUGALD                                JUDGE
                                  APPELLEE
                                                 REVERSED AND REMANDED


                           BRANDON J. HARRISON, Judge

        Dr. F. David Chambers and Michelle Chambers appeal from the circuit court’s

 judgment in favor of Kenneth McDougald, wherein he was awarded the principal sum of

 $300,000 on a promissory note, plus prejudgment interest of $159,698.63. They argue that

 the circuit court erred in excluding their evidence that McDougald was the first to breach

 the parties’ purchase agreement that included the note. They also challenge the award of

 attorney’s fees to McDougald. We agree that the circuit court erred in excluding this

 evidence. The case is therefore reversed and remanded for a new trial.

        In the summer of 2005, the Chamberses and McDougald were members of a limited

 liability company known as Bradley Timberland Resources, LLC (BTR). The Chamberses

 were the majority owners of BTR. McDougald approached the Chamberses about selling

 his 15 percent interest in BTR to them. On July 22, 2005, the parties entered into a written

 purchase agreement for McDougald to sell his interest to the Chamberses. According to the
                                 Cite as 2017 Ark. App. 357

terms of the agreement, the purchase price was $500,000, payable in several different forms

and at different times. First, the Chamberses were to pay $35,418 in cash to McDougald

upon execution of the agreement. Immediately upon this payment, McDougald was to have

no further interest, whether ownership or management, in BTR. As another part of the

payment scheme, the Chamberses were to convey a thirty-acre tract of land to McDougald,

with McDougald responsible for securing the release of any encumbrances on this property.

The parties further agreed that, as partial payment, the Chamberses were to assign to

McDougald a note receivable from Roger George (the George note) payable to the

Chamberses in the amount of $119,763.13. As for the remaining sum due under the

agreement, the Chamberses were to pay $300,000 to McDougald in three equal payments

of $100,000 due July 1 of 2007, 2008, and 2009. Finally, paragraph 7 of the agreement

provided that McDougald was to continue his employment (as vice president and general

manager) with Bradley Lumber Company (BLC), which was wholly owned by the

Chamberses, for the period of the contract and to defer all salary due him until he and the

Chamberses mutually agreed to disburse those deferred sums (Paragraph 7).

       That same day, the Chamberses executed the promissory note at issue to secure their

obligations under the purchase agreement. The note had an interest rate of 3 percent. It also

contained a penalty-interest-rate provision in the event of a default as well as a provision for

reasonable attorney’s fees.

       McDougald had signed an employment contract with BLC in 2002. Although the

term of the contract expired in January 2005, it contained a “roll over” provision stating




                                               2
                                Cite as 2017 Ark. App. 357

that it would remain in effect until modified by the parties. McDougald continued his

employment with BLC until July 2006.

       On 15 June 2012, McDougald filed suit against the Chamberses to collect on the

note, asserting that none of the $300,000 due had been paid. The Chamberses answered,

admitting execution of the note but denying that they were in default or that they had failed

to make any payments. They later amended their answer to include a counterclaim asserting

that McDougald had breached the purchase agreement by continuing to pay himself while

working for BLC.

       McDougald answered the counterclaim, denying its material allegations. He later

filed an amended complaint seeking the deferred compensation the Chamberses owed him.

In it, McDougald contended that the $300,000 note was part of the consideration he

received from the Chamberses for his interest in BTR. The Chamberses answered the

amended complaint, again admitting execution of the promissory note but denying the

other material allegations.

       The Chamberses amended their answer and counterclaim to assert that McDougald

had breached the contract by failing to defer his salary and by failing to remain employed

by BLC until completion of the term of the note. The Chamberses also claimed that

McDougald had breached his fiduciary duties by wrongfully removing and converting

timber belonging to BTR and by neglecting to cut timber on BLC’s property, causing it to

ruin and lose value. The Chamberses sought recoupment of the moneys McDougald

received from payment of the George note, the moneys he paid himself as salary while

employed at BLC, the cash payment specified in the purchase agreement, damages to the


                                             3
                                Cite as 2017 Ark. App. 357

real property transferred to McDougald in the purchase agreement, and damages for the

timber wrongfully removed or allowed to ruin.

       McDougald responded to the counterclaim, denying the material allegations.

Pleading affirmatively, McDougald argued that David Chambers agreed to McDougald’s

early retirement in July 2006. He also contended that the claims asserted by the Chamberses

could be pressed only by BLC.

       The Chamberses and McDougald each filed motions to nonsuit a portion of their

claims. The Chamberses sought to dismiss all of their counterclaims against McDougald

while McDougald requested dismissal of his claim for deferred compensation. Orders were

entered granting the nonsuits and dismissing the claims.

       McDougald filed a motion in limine seeking to preclude the Chamberses from

introducing evidence that he possibly breached the purchase agreement by terminating his

employment with BLC. He argued that the right to the benefit of his employment rested

with BLC, as did any claim for the breach. He also argued that the Chamberses could not

assert defenses belonging to BLC. McDougald further contended that the employment

provision was unenforceable because it lacked mutuality of obligation.

       The Chamberses responded to the motion in limine, arguing that they, not BLC,

were the only parties who could enforce the employment provision of the purchase

agreement.

       The Chamberses filed their own motion in limine where, among other things, they

sought to exclude evidence that they had filed a counterclaim to recover moneys

McDougald had paid himself while still employed at BLC and the moneys paid to


                                             4
                                 Cite as 2017 Ark. App. 357

McDougald under the George note. They also sought to exclude evidence that they had

filed fraud and breach-of-fiduciary-duty claims against McDougald.

       Although the parties had stipulated that evidence concerning the parties’ dismissed

claims or counterclaims would be inadmissible, the circuit court granted McDougald’s

motion in limine, which prohibited the Chamberses from offering evidence of McDougald’s

breach of his obligation to continue working for BLC or that he continued to pay himself

while working at BLC. The court reasoned that because BLC was not named a party, the

evidence that McDougald may have breached the employment provision of the purchase

agreement was inadmissible and not to be discussed before the jury.

       A motion for reconsideration was filed by the Chamberses, arguing that the

employment provision was a condition of the purchase agreement that qualified their

performance (that is, paying the note). McDougald responded to the motion, again arguing

that the Chamberses could not assert defenses that belonged to either BTR or BLC. The

court denied the motion.

       The case proceeded to a jury trial. The jury awarded McDougald $300,000 plus

prejudgment interest at the rates specified in the promissory note. Judgment was entered on

the jury’s verdict in the total sum of $459,698, including prejudgment interest, together

with costs. McDougald was invited to ask for attorney’s fees.

       McDougald sought $99,985 in attorney’s fees. The Chamberses resisted. The circuit

court awarded attorney’s fees of $102,757. After the court denied the Chamberses’ motion

for new trial, this appeal followed.




                                             5
                                Cite as 2017 Ark. App. 357

       The parties’ arguments start with the standard of review. The Chamberses argue that

this case should be reviewed de novo because it involves the proper interpretation of a

contract; McDougald argues that the circuit court excluded evidence, which we review

under the abuse-of-discretion standard. We agree with the Chamberses. In deciding the

motions in limine, the circuit court had to interpret the parties’ purchase agreement. In

doing so, the court determined that Paragraph 7 was a contract between McDougald and

BLC. Based on that construction of the agreement, the court granted McDougald’s motion

and excluded evidence concerning the effect of Paragraph 7.             When a contract is

unambiguous, the circuit court applies the plain language of the parties’ terms and

determines as a matter of law how to apply the contract. Roberts Contracting Co. v. Valentine-

Wooten Rd. Pub. Facility Bd., 2009 Ark. App. 437, 320 S.W.3d 1; see also Fryer v. Boyett, 64
Ark. App. 7, 978 S.W.2d 304 (1998).

       Next comes McDougald’s contention that the Chamberses have waived their

arguments on appeal because they filed their own motion in limine in which they sought

to exclude the very evidence that they now want to introduce. We reject this

characterization of the Chamberses’ motion because the record shows that the purpose of

the motion was to exclude the fact that the Chamberses had filed their counterclaim against

McDougald, not the evidence pertaining to Paragraph 7.

       This brings us to the merits. The Chamberses attempted to defend McDougald’s

claim on the note by asserting that McDougald breached Paragraph 7 of the parties’ purchase

agreement. When performance of a duty under a contract is contemplated, any

nonperformance of that duty is a breach. Ark. Realtors Ass’n v. Real Forms, LLC, 2014 Ark.
6
                                 Cite as 2017 Ark. App. 357

385, 442 S.W.3d 845. As a general rule, a “first breach” by one party may release the other

party from his obligations. Id. A relatively minor failure of performance by one party does

not justify the other in seeking to escape any responsibility under the terms of the contract;

for one party’s obligation to perform to be discharged, the other party’s breach must be

material. Id. Whether a breach is material is a question for the fact-finder. Spann v. Lovett &

Co., 2012 Ark. App. 107, 389 S.W.3d 77.

       We disagree with McDougald’s contention that this is a suit on the note, not an

action for breach of contract. The note represents part of the Chamberses’ obligation under

the written purchase agreement and receives its validity from that document. See Farmers

Coop. Ass’n v. Garrison, 248 Ark. 948, 454 S.W.2d 644 (1970). Moreover, McDougald

acknowledged in his pleadings and at oral argument that the note was part of the

consideration of the purchase price for his interest in BTR. This makes the terms of the

purchase agreement important in the determination of the materiality of McDougald’s

failure to fully perform his obligations under Paragraph 7. Boellner v. Clinical Study Centers,

LLC, 2011 Ark. 83, 378 S.W.3d 745; Roberts Contracting, supra. The Chamberses proffered

testimony that asserted that Paragraph 7 and McDougald’s continued employment with

BLC was a material part of the consideration for their purchase of McDougald’s interest in

BTR.

       The circuit court excluded the evidence concerning Paragraph 7 on the basis that

only BLC could enforce that claim and that it was not a party to this case. The court erred.

Evidence that McDougald breached Paragraph 7 was also admissible on the question of

whether McDougald could enforce the note because, if McDougald was to enforce the note


                                              7
                                 Cite as 2017 Ark. App. 357

at all, it was to be according to the terms of the purchase agreement. That agreement

required McDougald to continue his employment with BLC through the term of the note

(until 2009). It also required McDougald to defer his salary. The Chamberses argue that

he did neither.

       For their second point, the Chamberses argue that the circuit court’s award of

attorney’s fees should be reversed. Because we reversed the underlying judgment, we

reverse the fee award, too. See Am. Transp. Corp. v. Exch. Capital Corp., 84 Ark. App. 28,

129 S.W.3d 312 (2003).

       Reversed and remanded.

       VAUGHT and BROWN, JJ., agree.

       Brian G. Brooks, Attorney at Law, PLLC, by: Brian G. Brooks; Laurie A. Bridewell; and

Robert G. Bridewell, for appellants.

       Gibson & Keith, PLLC, by: C.C. “Cliff” Gibson III and Lee D. Curry, for appellee.




                                             8